DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al. (U.S. Publication No. 2018/0033924 A1; hereinafter Andrews)
	With respect to claim 10, Andrews discloses a light emitting device comprising: a substrate [112]; a plurality of light emitting elements [114a,b,c] mounted on the substrate; a covering member [120] disposed on the substrate between adjacent ones of the light emitting elements such that an upper surface of the covering member is substantially coplanar with upper surfaces of the light emitting elements (See Figure 2B), wherein the covering member is a molded body of TiO2 powder (See ¶[0090] and ¶[0063]); and a light transmissive member [102,104,122] disposed on or above the plurality of light emitting elements (See Figure 2E).
	With respect to claim 11, Andrews discloses a light emitting device comprising: a substrate [112]; a plurality of light emitting elements [114a,b,c] mounted on the substrate; a plurality of light transmissive members [102,104,122] spaced apart from each other corresponding to the plurality of light emitting elements and disposed on or above the light emitting elements (See Figure 9 and ¶[0105]); and a covering member [120] disposed on the substrate between adjacent ones of the light emitting elements and between adjacent ones of the light transmissive members such that an upper surface of the covering member is substantially coplanar with upper surfaces of the light transmissive members (See Figure 2B), wherein the covering member is a molded body of TiO2 powder (See ¶[0090] and ¶[0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (U.S. Publication No. 2018/0033924 A1; hereinafter Andrews) in view of Moosburger et al. (U.S. Publication No. 2016/0284679 A1; hereinafter Moosburger)
	With respect to claim 1, Andrews discloses a light emitting device comprising: a substrate [112]; a plurality of light emitting elements [114a,b,c] mounted on the substrate; a covering member [120] disposed on the substrate between adjacent ones of the light emitting elements such that an upper surface of the covering member is substantially coplanar with upper surfaces of the light emitting elements (See Figure 2B), wherein the covering member is a molded body containing an inorganic material powder (See ¶[0090] and ¶[0063]; TiO2); and a light transmissive member [102,104,122] disposed on or above the plurality of light emitting elements (See Figure 2E).
	Andrews fails to disclose wherein the covering member contains an inorganic material powder and a binder.	In the same field of endeavor, Moosburger teaches utilizing an inorganic material powder and binder to produce a covering member (See ¶[0012]).	Implementation of a binder such as polysilazane allows for more even distribution of the covering material and scattering of light, thereby improving the functionality of the layer ¶[0012]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Andrews and Moosburger discloses wherein the inorganic material is at least one of TiO2, BN, SiO2, and Al2O3 (See Andrews ¶[0090] and Moosburger ¶[0012]).
	With respect to claim 3, the combination of Andrews and Moosburger discloses wherein the binder is polysilazane (see Moosburger ¶[0012]).
	With respect to claim 4, the combination of Andrews and Moosburger discloses wherein each of the light transmissive members comprises a transparent member [102] and a wavelength conversion member layer [104] on a lower surface of the transparent member (See Andrews ¶[0067]).
	With respect to claim 5, the combination of Andrews and Moosburger discloses wherein the light transmissive member contains a wavelength conversion member [104] (See Andrews ¶[0067]).
	With respect to claim 6, the combination of Andrews and Moosburger fails to explicitly disclose wherein a distance between adjacent ones of the light emitting elements is 70 µm or less, however does disclose any number of light emitting elements as well as chip size, shape and thickness can be utilized (see Andrews ¶[0071] and ¶[0074]). Based on the disclosure it appears that the range of 70 µm or less is noncritical. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that one can determine the proper density of chips to produce the optimal amount of light from the device based on routine experimentation. 
	With respect to claim 7, the combination of Andrews and Moosburger discloses a frame body [130] on the substrate surrounding the plurality of light emitting elements, wherein the covering member is disposed between the frame body and the light emitting elements (See Figure 4D)
	With respect to claim 8, the combination of Andrews and Moosburger fails to disclose wherein a distance between the frame body and the light emitting elements is 200 µm or less. Based on the disclosure the range of 200 µm or less appears to be noncritical. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that one can determine the proper distance of light emitting elements from the frame structure to allow for light propagation through reflective material to produce the optimal amount of light from the device based on routine experimentation. 
	With respect to claim 9, Andrews discloses a light emitting device comprising: a substrate [112]; a plurality of light emitting elements [114a,b,c] mounted on the substrate; a plurality of light transmissive members [102,104,122] spaced apart from each other corresponding to the plurality of light emitting elements and disposed on or above the light emitting elements (See Figure 9 and ¶[0105]); and a covering member [120] disposed on the substrate between adjacent ones of the light emitting elements and between adjacent ones of the light transmissive members such that an upper surface of the covering member is substantially coplanar with upper surfaces of the light transmissive members (See Figure 2B), wherein the covering member is a molded body containing inorganic material (See ¶[0090]; TiO2).
	Andrews fails to disclose wherein the covering member contains an inorganic material powder and a binder.	In the same field of endeavor, Moosburger teaches utilizing an inorganic material powder and binder to produce a covering member (See ¶[0012]).	Implementation of a binder such as polysilazane allows for more even distribution of the covering material and scattering of light, thereby improving the functionality of the layer ¶[0012]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frischeisen et al. (U.S. Publication No. 2019/0386183 A1) discloses a light emitting device
Wada et al. (U.S. Publication No. 20115/0207045 A1) discloses a light emitting device
Beppu et al. (U.S. Publication No. 2016/0093780 A1) discloses a light emitting device
Shimonishi et al. (U.S. Publication No. 2015/0380322 A1) discloses a light emitting device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818